              Case:20-40217-EJC Doc#:7 Filed:02/12/20 Entered:02/12/20 11:02:55                                                            Page:1 of 7
                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF GEORGIA
 Fill in this information to identify your case:
 Debtor 1               Christin Leon Greene
                              First Name            Middle Name                  Last Name
 Debtor 2                     Shelid L. Greene                                                                         Check if this is an amended plan.
 (Spouse, if filing)          First Name            Middle Name                  Last Name


 Case number                  20-40217
 (If known)




                                                                         Chapter 13 Plan and Motion
     [Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].


1.            Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
              is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
              the plan.

              (a)           This              contains nonstandard provisions. See paragraph 15 below.
                            plan:             does not contain nonstandard provisions.

              (b)           This              values the claim(s) that secures collateral. See paragraph 4(f) below.
                            plan:             does not value claim(s) that secures collateral.

              (c)           This              seeks to avoid a lien or security interest. See paragraph 8 below.
                            plan:             does not seek to avoid a lien or security interest.

2.            Plan Payments.

              (a)          The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $1,330.00 for the applicable commitment period of:

                               60 months: or

                               a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).

                           (If applicable include the following: These plan payments will change to $              monthly on         .)

              (b)          The payments under paragraph 2(a) shall be paid:

                               Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the
                                Debtor's(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor's(s')
                                employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the
                                monthly plan payment:

                                             Debtor 1        100     %     Debtor 2      %

                               Direct to the Trustee for the following reason(s):
                                          The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
                                           retirement.
                                          The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):


              (c)          Additional Payments of $0.00 (estimated amount) will be made on                ,   (anticipated date) from (source, including income
                           tax refunds).

3.            Long-Term Debt Payments.

              (a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as follows on the
                  following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed by either the Trustee or
                  directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
                  interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that are to be made by the Trustee which

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case:20-40217-EJC Doc#:7 Filed:02/12/20 Entered:02/12/20 11:02:55                                                        Page:2 of 7
 Debtor                Christin Leon Greene                                                           Case number     20-40217
                       Shelid L. Greene

                    become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
                    arrearage claim.

                                                                  PAYMENTS TO
                                                                  MADE BY                                                                   INITIAL
                                                  PRINCIPAL       (TRUSTEE OR                     MONTH OF FIRST POSTPETITION               MONTHLY
 CREDITOR              COLLATERAL                 RESIDENCE (Y/N) DEBTOR(S))                      PAYMENT TO CREDITOR                       PAYMENT
 -NONE-

             (b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
                 disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to
                 prepetition amounts owed as evidenced by the allowed claim.

                                                                                                                                   INTEREST RATE ON
                                          DESCRIPTION OF                      PRINCIPAL RESIDENCE      ESTIMATED AMOUNT            ARREARAGE (if
 CREDITOR                                 COLLATERAL                          (Y/N)                    OF ARREARAGE                applicable)
 -NONE-

4.           Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:

             (a)           Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.

             (b)           Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,500.00.

             (c)           Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the
                           plan as funds become available in the order specified by law.

             (d)           Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

                                          DESCRIPTION OF
 CREDITOR                                 COLLATERAL                          ESTIMATED CLAIM          INTEREST RATE               MONTHLY PAYMENT
 -NONE-

             (e)           Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(a)).
                           The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a purchase money
                           security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1 year of the petition date
                           and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
                           with interest at the rate stated below:

                                          DESCRIPTION OF
 CREDITOR                                 COLLATERAL                          ESTIMATED CLAIM          INTEREST RATE               MONTHLY PAYMENT
 -NONE-

             (f)           Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
                           secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
                           unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
                           served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
                           service.

                                          DESCRIPTION OF                      VALUATION OF
 CREDITOR                                 COLLATERAL                          SECURED CLAIM         INTEREST RATE                  MONTHLY PAYMENT
 Bridgecrest                              2011 Lincoln MKT                                 8,000.00 5.00%                                      151.00
 SE Toyota Finance                        2017 Toyota Camry                              12,200.00 5.00%                                       226.00

             (g)           Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%

                                                           with interest at     % per annum; or   without interest:
                            None

             (h)`          General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
                           provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 100.00% dividend or a pro rata share of $45,978.00,
                           whichever is greater.

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case:20-40217-EJC Doc#:7 Filed:02/12/20 Entered:02/12/20 11:02:55                                                    Page:3 of 7
 Debtor                Christin Leon Greene                                                    Case number         20-40217
                       Shelid L. Greene


5.           Executory Contracts.
             (a)     Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

                                          DESCRIPTION OF
                                          PROPERTY/SERVICES                                                         DISBURSED BY
 CREDITOR                                 AND CONTRACT                  ASSUMED/REJECTED         MONTHLY PAYMENT    TRUSTEE OR DEBTORS
 Acima Credit                             Furniture                     Assumed                              298.91 Debtor
 Progressive Leasing                      Furniture                     Assumed                              198.05 Debtor

             (b)           Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

 CREDITOR                                                                        ESTIMATED ARREARAGE
 -NONE-

6.           Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to 11 U.S.C.
             § 1326(a)(1) on allowed claims of the following creditors: Direct to the Creditor; or To the Trustee

 CREDITOR                                                                        ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
 -NONE-

7.           Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
             identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to the following
             claimant(s):

 CLAIMANT                                                                        ADDRESS
 -NONE-

8.           Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
             creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be served on all
             affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of service.

 CREDITOR                                                  LIEN IDENTIFICATION (if known)             PROPERTY
 -NONE-

9.           Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below
             upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated
             as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed deficiency balance resulting
             from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
             previously-filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
             be granted upon motion filed within that 180-day period.

 CREDITOR                                                  DESCRIPTION OF COLLATERAL                  AMOUNT OF CLAIM SATISFIED
 -NONE-

10.          Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by11 U.S.C §
             1325(a)(5).

11.          Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are based upon
             the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In accordance with the
             Bankruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be filed before or after confirmation.

12.          Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,after
             notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13.          Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
             to Fed. R. Bankr. P. 3002.1(c) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees,
             expenses, or charges.

14.          Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the
             Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s) seek(s) to limit
             the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security interest or lien (paragraph

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case:20-40217-EJC Doc#:7 Filed:02/12/20 Entered:02/12/20 11:02:55                                                   Page:4 of 7
 Debtor                Christin Leon Greene                                                    Case number        20-40217
                       Shelid L. Greene

             8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.
             7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

15.          Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
             provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.


By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

 Dated:       February 11, 2020                                                /s/ Christin Leon Greene
                                                                               Christin Leon Greene
                                                                                                                 Debtor 1

                                                                               /s/ Shelid L. Greene
                                                                               Shelid L. Greene
                                                                                                                 Debtor 2

                                                                               /s/ Daniel C. Jenkins
                                                                               Daniel C. Jenkins 142345
                                                                                                     Attorney for the Debtor(s)




GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
Case:20-40217-EJC Doc#:7 Filed:02/12/20 Entered:02/12/20 11:02:55                      Page:5 of 7


                                CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2020, a copy of the Chapter 13 Plan to be served by
depositing same in the United States Mail, with adequate first-class postage affixed, addressed to
those parties listed below:

   -   See attached Mailing Matrix

     In addition to the above referenced service upon the parties listed in the Mailing Matrix, I
hereby certify that on February 12, 2020, a copy of the Chapter 13 Plan to be served on the
following corporations, partnerships, or other unincorporated associations by depositing same in
the United States Mail, with adequate first-class postage affixed, addressed to an agent or officer
as listed below:

 Attn: Authorized Agent or Officer                 Attn: Authorized Agent or Officer
 Bridgecrest                                       SE Toyota Finance
 PO Box 29018                                      PO Box 91614
 Phoenix, AZ 85038-9018                            Mobile, AL 36691-1614


       This day, February 12, 2020.

                                              /s/ Daniel C. Jenkins
                                              Daniel C. Jenkins
                                              Attorney for the Debtor(s)
                                              Georgia Bar No. 142345

The Law Offices of Daniel C. Jenkins, LLC
24 Drayton St., Ste. 204
Savannah, GA 31401
912.480.9999
daniel@djenkinslaw.com
Label Matrix for local noticing       AT&T                                  (p)ACCOUNT CONTROL TECHNOLOGY
113J-4          Case:20-40217-EJC Doc#:7   Filed:02/12/20 Entered:02/12/20 11:02:55
                                      c/o Bankruptcy                        21700 OXNARD Page:6
                                                                                         STREET     of 7
Case 20-40217-EJC                     1801 Valley View Ln                   SUITE 1400
Southern District of Georgia          Dallas TX 75234-8906                  WOODLAND HILLS CA 91367-3636
Savannah
Wed Feb 12 10:43:49 EST 2020
Acima Credit                          Acima Credit                          (p)AMERICOLLECT INC
9815 S Monroe St Fl 4                 9815 S. Monroe St.                    PO BOX 2080
Sandy UT 84070-4384                   Sandy UT 84070-4296                   MANITOWOC WI 54221-2080



Bridgecrest                              Capital One Bank USA, NA                   Christin Leon Greene
PO Box 29018                             PO Box 30281                               Shelid L. Greene
Phoenix AZ 85038-9018                    Salt Lake City UT 84130-0281               279 Longleaf Circle
                                                                                    Pooler GA 31322-9395


Comenity Bank                            Contract Callers, Inc.                     Credence Resource Managment
PO Box 182789                            501 Green St.                              PO Box 2300
Columbus OH 43218-2789                   Augusta GA 30901-4415                      Southgate MI 48195-4300



Credit One Bank, NA                      Daniel C. Jenkins                          Flagship Credit Acceptance
PO Box 98872                             The Law Offices of Daniel C. Jenkins, LL   PO Box 3807
Las Vegas NV 89193-8872                  24 Drayton St., Ste. 204                   Coppell TX 75019-5877
                                         Savannah, GA 31401-2733


Gas South                                Georgia Department of Revenue Compliance   Georgia Emergency Associates
PO Box 723728                            ARCS Bankruptcy                            5353 Reynolds St
Atlanta GA 31139-0728                    1800 Century Blvd., NE, Ste. 9100          Savannah GA 31405-6015
                                         Atlanta GA 30345-3202


Georgia Heritage Federal Credit Union    Global Lending Service                     Christin Leon Greene
PO Box 1920                              5 Concourse Pkwy                           279 Longleaf Circle
Savannah GA 31402-1920                   Atlanta GA 30328-7104                      Pooler, GA 31322-9395



Shelid L. Greene                         Internal Revenue Service                   Daniel C. Jenkins
279 Longleaf Circle                      P.O. Box 7346                              Law Offices of Daniel C. Jenkins, LLC
Pooler, GA 31322-9395                    Philadelphia PA 19101-7346                 24 Drayton St., Ste. 204
                                                                                    Savannah, GA 31401-2733


Lendmark Financial Services              O Byron Meredith III                       Midland Credit Management
7805 Abercorn St.                        P O Box 10556                              320 East Big Beaver
Savannah GA 31406-2457                   Savannah, GA 31412-0756                    Troy MI 48083-1271



Midland Funding                          NelNet                                     Office of the U. S. Trustee
320 East Big Beaver                      PO Box 740283                              Johnson Square Business Center
Troy MI 48083-1271                       Atlanta GA 30374-0283                      2 East Bryan Street, Ste 725
                                                                                    Savannah, GA 31401-2638
Onemain                               (p)PORTFOLIO RECOVERY ASSOCIATES LLC         Progressive Leasing
PO Box 1010     Case:20-40217-EJC Doc#:7
                                      PO BOXFiled:02/12/20
                                             41067               Entered:02/12/20 11:02:55
                                                                                   256 Data Dr. Page:7 of 7
Evansville IN 47706-1010              NORFOLK VA 23541-1067                        Draper UT 84020-2315



SE Toyota Finance                                    Sallie Mae Bank, Inc.                                Synchrony Bank
PO Box 91614                                         PO Box 3229                                          PO Box 965036
Mobile AL 36691-1614                                 Wilmington DE 19804-0229                             Orlando FL 32896-5036



US Department of Education                           US Department of Education                           USAA Savings Bank
2401 International Lane                              PO Box 82561                                         10750 Mc Dermott
Madison WI 53704-3121                                Lincoln NE 68501-2561                                San Antonio TX 78288-1600



Webbank                                              Westcreek Financial
6250 Ridgewood Road                                  4951 Lake Brook Dr
Saint Cloud MN 56303-0820                            Glen Allen VA 23060-9279




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Account Control Technology, Inc.                     Americollect, Inc.                                   Portfolio Recovery Associates
5531 Business Park S Suite 100                       1851 S. Alverno Road                                 150 Corporate Blvd.
Bakersfield CA 93309                                 Manitowoc WI 54221                                   Norfolk VA 23502



End of Label Matrix
Mailable recipients    40
Bypassed recipients     0
Total                  40
